Citation Nr: 1029363	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
borderline personality disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
breathing disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his March 2008 VA Form 9 (substantive appeal), the Veteran 
indicated that he wanted a hearing before a Veterans Law Judge at 
the RO (i.e., a Travel Board hearing).  In April 2008, the 
Veteran submitted a request for a central office hearing before 
the Board in Washington, D.C.  In May2010, the Veteran was 
informed that he was scheduled for a hearing in Washington, D.C. 
before a Veterans Law Judge in August 2010.  In a statement 
received June 2010, the Veteran requested a videoconference 
hearing before the Board.  In July 2010, the Veteran's 
representative submitted a motion for remand acknowledging that 
the Veteran was scheduled for a hearing in Washington, D.C., but 
due to financial hardship, he was unable to appear.  The 
representative then requested that the Veteran be scheduled for a 
videoconference hearing.  

Hence, the case must be remanded to the RO to schedule a Board 
videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2002).


Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing before a Veterans Law 
Judge at the next available opportunity.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


